Exhibit 10.1

Execution Version

FIFTH AMENDMENT

TO

CREDIT AGREEMENT

AMONG

REX ENERGY CORPORATION,

as Borrower,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

ROYAL BANK OF CANADA,

As Syndication Agent,

KEYBANK NATIONAL ASSOCIATION AND

ROYAL BANK OF CANADA,

as Joint Arrangers,

and

The Lenders Signatory Hereto

Effective as of August 30, 2010



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO CREDIT AGREEMENT

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”) executed
effective as of August 30, 2010 (the “Fifth Amendment Effective Date”) is among
REX ENERGY CORPORATION, a corporation formed under the laws of the State of
Delaware (the “Borrower”); KEYBANK NATIONAL ASSOCIATION, as administrative agent
for the Lenders (in such capacity, together with its successors, the
“Administrative Agent”), and the Lenders signatory hereto.

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of September 28, 2007, as amended by that
certain First Amendment dated as of April 14, 2008, as amended by that certain
Second Amendment dated as of December 23, 2008, as amended by that certain Third
Amendment dated as of April 20, 2009 and as amended by the certain Fourth
Amendment dated December 18, 2009 (the “Credit Agreement”), pursuant to which
the Lenders have made certain credit available to and on behalf of the Borrower.

B. The Borrower has requested a waiver of, and the Administrative Agent and the
Lenders have agreed to waive, Section 9.12 with regard to the proposed sale (the
“Summit Sale”) of certain of the Borrower’s Oil and Gas Properties to Summit
Discovery Resources, LLC (“Summit”) pursuant to the terms and conditions of that
certain Participation and Exploration Agreement (the “Summit Agreement”) dated
as of August 30, 2010, by and between Summit, Sumitomo Corporation, Rex Energy
I, LLC (“Rex I”), R.E. Gas Development (“Rex Development”), LLC, Rex Energy
Operating Corp. (“Rex Operating”) and the Borrower, it being understood that
each of Rex I, Rex development and Rex Operating are direct or indirect wholly
owned Subsidiaries of the Borrower.

C. The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement as more fully set forth herein.

D. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Fifth Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all section references in this Fifth Amendment refer to the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02. Section 1.02 is hereby amended by restating the
following definitions in the appropriate alphabetical order:

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

   <33.0 %    ³33.0


<66.0

% 


% 

  ³66.0


<90.0

% 


% 

  ³90.0 % 

Eurodollar Loans

   2.000 %    2.250 %    2.500 %    2.750 % 

ABR Loans

   0.750 %    1.000 %    1.250 %    1.500 % 

Commitment Fee Rate

   0.500 %    0.500 %    0.500 %    0.500 % 

 

Page 2



--------------------------------------------------------------------------------

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a)
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level until the day
that such Reserve Report is delivered to the Administrative Agent, and as of
such delivery date and until the effective date of the next change in the
Applicable Margin, the Applicable Margin shall be based on the Borrowing Base
reflected by such Reserve Report.

‘Maturity Date’ means September 28, 2013.”

Section 3. Borrowing Base. For the period from and including the Fifth Amendment
Effective Date to but excluding the next Redetermination Date, the amount of the
Borrowing Base shall be equal to $135,000,000; provided however, upon the
execution of the Summit Agreement by the parties thereto, the amount of the
Borrowing Base shall be equal to $125,000,000. Notwithstanding the foregoing,
the Borrowing Base may be subject to further adjustments from time to time
pursuant to Section 8.13 or Section 9.12 of the Credit Agreement.

Section 4. Assignments, New Lenders and Reallocation of Commitments and Loans.
The Lenders have agreed among themselves, in consultation with the Borrower, to
reallocate their respective Maximum Credit Amounts and Commitments and to, among
other things, allow (a) Bank of Montreal, Union Bank, N.A. and Wells Fargo Bank,
National Association to become a party to the Credit Agreement as a Lender, (the
“New Lenders”) by acquiring an interest in the total Maximum Credit Amounts and
Commitments and (b) Allied Irish Bank to withdraw as a Lender (the “Exiting
Lender”). The Administrative Agent and the Borrower hereby consent to such
reallocation and the New Lender’s acquisition of an interest in the Maximum
Credit Amounts and Commitments and the Exiting Lender’s and the other Lenders’
assignments of their Commitments. On the Fifth Amendment Effective Date and
after giving effect to such reallocations, the Maximum Credit Amounts and
Commitment of each Lender shall be as set forth on Annex I of this Fifth
Amendment which Annex I supersedes and replaces the Annex I to the Credit
Agreement. With respect to such reallocation, the New Lender shall be deemed to
have acquired the Maximum Credit Amount and Commitment allocated to it from each
of the other Lenders pursuant to the terms of the Assignment and Assumption
Agreement attached as Exhibit E to the Credit Agreement as if the New Lender and
the other Lenders had executed an Assignment and Assumption Agreement with
respect to such allocation.

 

Page 3



--------------------------------------------------------------------------------

Section 5 Limited Waiver. In reliance on the representations and warranties set
forth in Section 7 below and subject to the satisfaction of the conditions set
forth in Section 6 below, the Administrative Agent and the Lenders hereby waive:

(a) the provisions of Section 9.12 with regard to the sale by the Borrower of
certain Oil and Gas Properties pursuant to the Summit Agreement, and

(b) the requirement that the Borrower grant (from its available unencumbered
Property), within thirty (30) days of delivery of the certificate required under
Section 8.12(c), to the Administrative Agent as security for the Indebtedness a
first-priority Lien interest (provided that Excepted Liens of the type described
in clauses (a) to (d) and (f) of the definition thereof may exist, but subject
to the provisos at the end of such definition) on additional Oil and Gas
Properties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the Mortgaged Properties will represent at least
80% of such total value with regard to the Reserve Report dated July 1, 2010,
provided that the Borrower grant such first-priority Lien interest on or before
September 30, 2010.

Section 6. Conditions Precedent. The effectiveness of this Fifth Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 6, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:

6.1 Fifth Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this Fifth Amendment from the Borrower and each
Lender.

6.2 Mortgage Amendment. The Administrative Agent shall have received multiple
counterparts of the amendment to the Security Instruments covering the Mortgaged
Property.

6.3 Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the Fifth Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower (including, but not limited to the fees of Vinson &
Elkins L.L.P.).

6.4 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Fifth Amendment Effective Date.

Section 7. Representations and Warranties; Etc. The Borrower hereby affirms:
(a) that as of the date of execution and delivery of this Fifth Amendment, all
of the representations and warranties contained in each Loan Document to which
the Borrower is a party are true and correct in all material respects as though
made on and as of the Fifth Amendment Effective Date (unless made as of a
specific earlier date, in which case, was true as of such date); and (b) that
after giving effect to this Fifth Amendment and to the transactions contemplated
hereby, no Defaults exist under the Loan Documents or will exist under the Loan
Documents.

 

Page 4



--------------------------------------------------------------------------------

Section 8. Miscellaneous.

8.1 Confirmation. The provisions of the Credit Agreement (as amended by this
Fifth Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Fifth Amendment.

8.2 Ratification and Affirmation of the Borrower. The Borrower hereby expressly
(a) acknowledges the terms of this Fifth Amendment, (b) ratifies and affirms its
obligations under the Credit Agreement and the other Security Instruments to
which it is a party, and (c) acknowledges, renews and extends its continued
liability under the Credit Agreement and the other Security Instruments to which
it is a party remains in full force and effect with respect to the Indebtedness
as amended hereby.

8.3 Counterparts. This Fifth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

8.4 Limited Waiver. Neither the execution by the Administrative Agent or the
Lenders of this Fifth Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
defaults which may exist, or which may occur in the future under the Credit
Agreement and/or the other Loan Documents, or any future defaults of the same
provision waived hereunder (collectively “Other Violations”). Similarly, nothing
contained in this Fifth Amendment shall directly or indirectly in any way
whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Other Violations, (b) amend or alter any provision of the Credit Agreement
(except as specifically amended herein), the other Loan Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument. Nothing in this Fifth
Amendment shall be construed to be a consent by the Administrative Agent or the
Lenders to any Other Violations.

8.5 No Oral Agreement. THIS WRITTEN FIFTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

8.6 Governing Law. THIS FIFTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

8.7 Release of Lenders. IN CONSIDERATION OF THIS FIFTH AMENDMENT AND, SUBJECT TO
THE CONDITIONS STATED HEREIN, THE BORROWER HEREBY RELEASES, ACQUITS, FOREVER
DISCHARGES, AND COVENANTS NOT TO SUE, THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS, ALONG WITH ALL OF THEIR BENEFICIARIES, OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, SERVANTS, ATTORNEYS AND

 

Page 5



--------------------------------------------------------------------------------

REPRESENTATIVES, AS WELL AS THEIR RESPECTIVE HEIRS, EXECUTORS, LEGAL
REPRESENTATIVES, ADMINISTRATORS, PREDECESSORS IN INTEREST, SUCCESSORS AND
ASSIGNS (EACH INDIVIDUALLY, A “RELEASED PARTY” AND COLLECTIVELY, THE “RELEASED
PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS, DEBTS, LIABILITIES, SUITS, OFFSETS
AGAINST THE INDEBTEDNESS EVIDENCED BY THE LOAN DOCUMENTS AND ACTIONS, CAUSES OF
ACTION OR CLAIMS FOR RELIEF OF WHATEVER KIND OR NATURE, WHETHER KNOWN OR
UNKNOWN, SUSPECTED OR UNSUSPECTED BY BORROWER OR ANY OBLIGOR, WHICH BORROWER,
ANY OBLIGOR, OR ANY SUBSIDIARY MAY HAVE OR WHICH MAY HEREAFTER ACCRUE RELATED TO
ANY ACTIONS OR FACTS OCCURRING PRIOR TO THE FIFTH AMENDMENT EFFECTIVE DATE
AGAINST ANY RELEASED PARTY, FOR OR BY REASON OF ANY MATTER, CAUSE OR THING
WHATSOEVER OCCURRING ON OR PRIOR TO THE FIFTH AMENDMENT EFFECTIVE DATE, WHICH
RELATE TO, IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY THE CREDIT AGREEMENT, ANY
HEDGING AGREEMENT, ANY NOTE, ANY SECURITY INSTRUMENT, ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS EVIDENCED THEREBY, INCLUDING, WITHOUT LIMITATION, ANY
DISBURSEMENTS UNDER THE CREDIT AGREEMENT, ANY HEDGING AGREEMENT, ANY NOTES, THE
NEGOTIATION OF ANY OF THE CREDIT AGREEMENT, THE SWAP AGREEMENTS, THE NOTES, OR
THE OTHER LOAN DOCUMENTS, THE TERMS THEREOF, OR THE APPROVAL, ADMINISTRATION,
ENFORCEMENT OR SERVICING THEREOF.

[Signatures Begin on Next Page]

 

Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed effective as of the Fifth Amendment Effective Date.

 

BORROWER:   REX ENERGY CORPORATION   By:  

/s/ Curt Walker

  Name:   Curt Walker   Title:   Vice President, Accounting ADMINISTRATIVE
AGENT:   KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and Lender   By:
 

/s/ Todd Coker

  Name:   Todd Coker   Title:   Vice President

Fifth Amendment

Signature Page - 1



--------------------------------------------------------------------------------

LENDERS:   ROYAL BANK OF CANADA   By:  

/s/ Don J. McKinnerney

  Name:   Don J. McKinnerney   Title:   Authorized Signatory

 

Fifth Amendment

Signature Page - 2



--------------------------------------------------------------------------------

  M&T BANK   By:  

/s/ David Ladori

  Name:   David Ladori   Title:   Vice President

 

Fifth Amendment

Signature Page - 3



--------------------------------------------------------------------------------

  CAPITAL ONE, N.A.   By:  

/s/ Peter Shen

  Name:   Peter Shen   Title:   Vice President

 

Fifth Amendment

Signature Page - 4



--------------------------------------------------------------------------------

  BANK OF MONTREAL   By:  

/s/ James V. Ducote

  Name:   James V. Ducote   Title:   Director

 

Fifth Amendment

Signature Page - 5



--------------------------------------------------------------------------------

  UNION BANK, N.A.   By:  

/s/ Douglas Gale

  Name:   Douglas Gale   Title:   Vice President

 

Fifth Amendment

Signature Page - 6



--------------------------------------------------------------------------------

  WELLS FARGO BANK, NATIONAL ASSOCIATION   By:  

/s/ Suzanne Ridenhour

  Name:   Suzanne Ridenhour   Title:   Vice President

 

Fifth Amendment

Signature Page - 7



--------------------------------------------------------------------------------

The Exiting Bank is executing in the space provided below for the purpose of
Section 5 of this Fifth Amendment only.

 

  ALLIED IRISH BANK   By:  

/s/ David O’Driscoll

  Name:   David O’Driscoll   Title:   Assistant Vice President   By:  

/s/ Vaughn Buck

  Name:   Vaughn Buck   Title:   Director

 

Fifth Amendment

Signature Page - 8



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Maximum Credit Amount

KeyBank National Association

   $ 55,500,000

Royal Bank of Canada

   $ 55,500,000

M&T Bank

   $ 40,500,000

Capital One, N.A.

   $ 40,500,000

Bank of Montreal

   $ 36,000,000

Union Bank, N.A.

   $ 36,000,000

Wells Fargo Bank, National Association

   $ 36,000,000       

TOTAL

   $ 300,000,000       

 

Annex I